1:19-cv-03585-CMC-SVH            Date Filed 05/27/20    Entry Number 37        Page 1 of 4




                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF SOUTH CAROLINA
                                        AIKEN DIVISION

  Johnnie Frazier, #265586,                        C/A. No. 1:19-3585-CMC-SVH

                 Plaintiff

         v.
                                                                 Opinion and Order
  Warden James Blackwell, Warden Joseph
  McFadden

                 Defendants.


        Plaintiff filed this action pursuant to 42 U.S.C. § 1983, alleging violations of his

 constitutional rights while incarcerated at Lieber Correctional Institution. ECF No. 10 (Amended

 Complaint). On February 20, 2020, in lieu of an Answer, Defendants filed a motion to dismiss for

 failure to state a claim and failure to exhaust administrative remedies. ECF No. 21. A Roseboro

 Order was mailed to Plaintiff the same day, advising Plaintiff of the importance of a dispositive

 motion and the need for Plaintiff to file an adequate response. ECF No. 23. Plaintiff filed a

 response in opposition (ECF No. 26) and Defendants replied (ECF No. 27).

        In accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02 (B)(2)(d), D.S.C., the

 matter was referred to United States Magistrate Judge Shiva V. Hodges for pre-trial proceedings.

 On March 26, 2020, the Magistrate Judge issued a Report and Recommendation (“Report”)

 recommending Defendants’ motion to dismiss be denied. The Magistrate Judge advised the parties

 of the procedures and requirements for filing objections to the Report and the serious consequences

 if they failed to do so. Defendants filed objections on April 9, 2020. ECF No. 32.

        The Magistrate Judge recommends denying Defendants’ motion to dismiss because,

 although Plaintiff concedes he did not exhaust administrative remedies, he also filed a sworn
1:19-cv-03585-CMC-SVH            Date Filed 05/27/20       Entry Number 37        Page 2 of 4




 declaration stating he has filed numerous requests to staff concerning his conditions of

 confinement that have gone unanswered. Defendants’ objections argue that even if Plaintiff’s

 requests to staff went unanswered, this does not excuse him from pursuing Step 1 and 2 grievances.

 They note SCDC’s grievance procedure requires the following: after submitting an informal

 resolution via written Request to Staff or via computer kiosk, “[i]f no response to Request or the

 inmate does not agree with the response, the inmate may file a Step 1 grievance addressing his

 concerns,” and then may file a Step 2 grievance if he does not “accept the resolution” of his Step

 1 grievance. ECF No. 32 at 2. Because Plaintiff did not pursue Step 1 or Step 2 grievances, they

 argue, he has not exhausted administrative remedies and this lawsuit should be dismissed.

         Upon review of the SCDC Inmate Grievance Procedure, submitted by Defendants as an

 exhibit to their Reply, there does not appear to be direction as to filing a Step 1 or Step 2 grievance

 if the Request to Staff is not answered. ECF No. 27-1. Certainly, there is no reference to a lack of

 response to the Request. Section 13.2 notes inmates must first submit an informal Request to Staff

 and “[i]f an informal resolution is not possible, the grievant will complete a Form 10-5, Step 1.”

 Id. at 7.

         Based on this lack of clarity, the court ordered Defendants to supplement their response

 with a specific citation to the policy produced at ECF No. 27-1, or other written policy or

 procedure, containing the requirement that an inmate pursue administrative appeals via Step 1 and

 Step 2 grievances in order to exhaust administrative remedies. ECF No. 34. The court also ordered

 Defendants to direct the court to any policy provisions specifying how many days an inmate must

 await a response to the Request to Staff before filing a Step 1 grievance. Id. Defendants filed a

 supplement on May 15, 2020. ECF No. 36.



                                                   2
1:19-cv-03585-CMC-SVH           Date Filed 05/27/20       Entry Number 37        Page 3 of 4




        In their supplemental objections, Defendants highlighted the sentence in the policy stating

 the inmate may file a Step 1 grievance “if informal resolution is not possible.” ECF No. 36 at 3.

 They then argue Plaintiff stated he did not file a specific request regarding the issues he addresses

 in his Amended Complaint in this matter, as previous requests to staff had gone unanswered. They

 contend that if Plaintiff had submitted a Request to Staff, and did not receive a response, this would

 “provide a prime example of informal resolution of the issues not being possible.” Id. at 4. It is

 “generally known through the SCDC system to both staff and inmates” that an inmate would

 proceed to file a Step 1 grievance to exhaust administrative remedies if a Request to Staff went

 unanswered. In support of this, Defendants attach a “Presentation Guide of SCDC Inmate

 Grievance System Given to Inmates: Lieber Correctional Institution,” which notes if a response is

 not received to a Request to Staff within 45 days, the inmate may file a Step 1 grievance and attach

 the Request to Staff. ECF No. 36-3 at 1.1

        Plaintiff contends previous Requests to Staff have gone unanswered. However, Plaintiff

 has failed to allege he submitted a Request to Staff on the specific issues raised by his Amended

 Complaint, although he notes “Lt. Miller was informed.” The court agrees with Defendants this

 is insufficient. Previous unanswered Requests to Staff are insufficient to show that this particular

 request, had it been made, would not have received a response.2 The court therefore declines to

 adopt the Report. Defendants’ motion to dismiss based on failure to exhaust administrative

 remedies is granted, and this case is dismissed without prejudice.



 1
  While Plaintiff is currently incarcerated at Perry Correctional Institution, he has been housed at
 Lieber at various points in his incarceration.
 2
  The court need not reach the issue whether Plaintiff would have been required to file a Step 1
 Grievance if no response to a Request to Staff was received.
                                                 3
1:19-cv-03585-CMC-SVH       Date Filed 05/27/20   Entry Number 37     Page 4 of 4




              IT IS SO ORDERED.

                                                      s/Cameron McGowan Currie
                                                      CAMERON MCGOWAN CURRIE
                                                      Senior United States District Judge
 Columbia, South Carolina
 May 27, 2020




                                           4
